

116 S1591 IS: End Mass Deportation Act
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1591IN THE SENATE OF THE UNITED STATESMay 22, 2019Ms. Cortez Masto (for herself, Mr. Durbin, Ms. Harris, Mr. Merkley, Ms. Warren, Mr. Wyden, Mr. Markey, Mr. Booker, Ms. Duckworth, Mr. Brown, Mrs. Murray, Mr. Cardin, Mr. Blumenthal, Mr. Sanders, Ms. Hirono, Mr. Kaine, Mr. Van Hollen, Ms. Klobuchar, Mrs. Gillibrand, Ms. Rosen, Ms. Baldwin, Mr. Leahy, Mr. Menendez, Mrs. Feinstein, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo nullify the effect of the Executive order that makes the vast majority of unauthorized
			 individuals priorities for removal and aims to withhold critical Federal
 funding to sanctuary cities.1.Short titleThis Act may be cited as the End Mass Deportation Act.2.Rescission of Executive Order 13768The provisions of Executive Order 13768 (82 Fed. Reg. 8799; January 25, 2017), entitled Enhancing Public Safety in the Interior of the United States, are rescinded and shall not have any legal effect.